Title: Enclosure: Extract of Carondelet to Viar and Jaudenes, 24 September 1792
From: Carondelet
To: Viar, José (Joseph) Ignacio de,Jaudenes, Joseph de


EnclosureExtract of Carondelet to Viar and Jaudenes
Extract of a letter from the Governor of Louisiana to the Chargés des affaires of his Catholic Majesty near the U.S. written at New Orleans Sep. 24. 1792.
The favorable situation in which (as you inform me) the matters are which are in treaty between our Court and the U.S. of A. has engaged me to restrain the hostilities which the Creek nation had resolved to commence against the state of Georgia, to recover the lands which it has usurped from them since the treaty of limits agreed to by McGillevray in the year 1790, but null in effect, as having been rejected by the nation from the time it was informed of it’s contents, as not having been ratified and confirmed by the Chiefs which compose their Council, and finally forasmuch as that the chiefs having already contracted in the year 1784. with Spain, they could not conclude with the U.S. a new treaty of limits, without their participation, nor could they stipulate in the said treaty, without an infraction of the friendship which subsists between them and Spain, that ‘the Creek nation acknoleges itself under the protection of the U.S. of A. and not under the protection of any other sovereign whatever.’
I have engaged the Nation to await in peace the result of the negociations which are under treaty in Madrid: and I hope that the U.S. will take the same measure, and will suspend running the line of demarcation in that part until the conclusion of the negociation beforementioned: since on the contrary, and in the case that the Americans realize the menaces which they have thrown out against the said Indians, to destroy them in the autumn, it will indispensably kindle a very bloody war.
